Shea, J.,
concurring. I disagree with part I of the opinion, which finds no error in the denial of the motion *272in limine that sought to prevent the state from using the defendant’s two 1971 convictions for robbery with violence to impeach him. Under the balancing test we have approved; State v. Nardini, 187 Conn. 513, 521, 447 A.2d 396 (1982); State v. Marquez, 160 Conn. 47, 52, 273 A.2d 689 (1970); the prejudicial effect of these crimes was quite substantial in view of their similarity to the offenses charged in the present case. State v. Carter, 189 Conn. 631, 642-44, 458 A.2d 379 (1983). “Where the prior crime is quite similar to the offense being tried, a high degree of prejudice is created and a strong showing of probative value would be necessary to warrant admissibility.” State v. Nardini, supra, 522. The probative value of the robbery convictions, however, was slight, not only because their age barely falls within the ten year federal limitation we have referred to as a “rough bench mark”; State v. Nardini, supra, 526; Fed. R. Evid., rule 609 (a); but also because of the minimal significance of these convictions as reflecting upon the credibility of the defendant in comparison to his convictions in 1976 for forgery and attempted larceny by false pretenses, which were also available for impeachment.
The forgery and false pretense convictions clearly involved dishonesty and falsehood and, therefore, were highly significant upon the credibility of the defendant. State v. Carter, supra, 644. The slight additional significance on credibility the remote convictions for robbery may have had was clearly outweighed by the substantial prejudice their use entailed because of their similarity to the crimes on trial. Since the substantial prejudicial effect of the robbery convictions cannot be gainsaid and their probative value on the issue of the defendant’s credibility is only marginal at best, a proper application of the balancing test, with all due deference to trial court discretion, plainly required exclusion of those convictions from evidence.
*273Although I would find error in the refusal of the trial court to bar the use of the robbery convictions, I am persuaded that the error was harmless. The applicable standard for this nonconstitutional error is the probability of a different outcome. State v. Randolph, 190 Conn. 576, 588-89, 462 A.2d 1011 (1983). “The erroneous admission of the [conviction] was harmful only if the improper [evidence] was likely to have affected the jury's verdict.” State v. Brown, 187 Conn. 602, 611, 447 A.2d 734 (1982). The testimony that two witnesses, the mother and her son, had separately observed and memorized the license plate on the car found to have been registered in the name of the defendant, as well as their independent selection of him as the offender from photo arrays that are unchallenged, is overwhelming evidence of guilt that more than adequately satisfies this standard.
Accordingly, I concur in the result.